DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
	This is a first action on the merits for this continuous application filed on 05/07/21
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22,26-27, 32, 34-36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Leyva et al. (US 2016/0235876 A1) in view of Miller et al. (US 2007/0166213 A1).
Regarding claims 22, 36, and 39, Leyva et al. discloses an ozone disinfection device ([0002] and Fig.3:300) for actively removing ozone [0023], comprising:
A sealed disinfection space (Fig.3:335) configured to receive a device to be disinfected or temporarily store ozone [0023-0024], the sealed disinfection space communicating with a through hole (unlabeled exit hole of exhaust port 325) for allowing the insertion of a gas outlet end of the device to be disinfected (Fig.3:unlabeled end of 315);
A gas distribution unit (Fig.3:305, 340, 310, 315, 330, 330a, and 325) comprising a first interface (first receptacle 305 as shown in Fig.3), a second interface (unlabeled outer surface of exhaust port 325 that includes the air pump as shown in Fig.3;[0023-0024]), and a third interface (Fig.3:330) that communicate with each other, the second interface being configured to communicate with a gas inlet end of the device to be disinfected (unlabeled end of 315 and the unlabeled outer surface of exhaust port 325 that includes the air pump as shown in Fig.3;[0023-0024]);
An ozone generator (the ozone operating system in [0023]) having an ozone outlet communicating with the first interface, the ozone generation unit comprising an ozone generator and a power apparatus (air pump in [0020]) configured to deliver the ozone to the first interface (first receptacle 305 as shown in Fig.3);
An air pump [0015] having a suction port (incoming airside) and an exhaust port (outgoing airside), the suction port communicating with the third interface (Fig.3:330);
A filter [0023] having at least one exhaust hole (the magnesium oxide filter in [0023] is deemed to include multiple exhaust holes and multiple gas inlets) and at least one gas inlet, the filter communicating with the air pump; and
 A control module (Fig.3:360 and [0023) configured to connect and control the operation of the ozone generator and the air pump.
Leyva et al. appears silent to disclose using the air pump to create vacuum or suction.
Miller et al. discloses an ozone sterilization system (Fig.1:36; and [0006]) that uses a vacuum pump (Fig.1:20) in order to cause ozone to permeate the article very quickly as the ozone seeks to diffuse in even concentration throughout the chamber [0006]. Miller et al. further discloses using a fan (Fig.1:51). Therefore, the claimed invention as whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Miller et al. vacuum pump to Leyva et al. exhaust port or to substitute Leyva et al. air pump with Miller et al. vacuum pump in order to cause ozone to permeate the article very quickly as the ozone seeks to diffuse in even concentration throughout the chamber.
Regarding claim 26, Leyva et al. discloses that the sealed disinfection space is opened and closed in a flip type (Fig.1:132).
Regarding claim 27, Leyva et al. discloses that the control module (Fig.1:160; [0017]) comprises a display screen for displaying work progress and work content.
Regarding claim 32, Leyva et al. discloses the ozone generation unit comprises an ozone generator (the ozone operating system in [0023]) that is capable of being configured to generated ozone and a power apparatus that is capable of being configured to deliver the ozone to the first interface (first receptacle 305 as shown in Fig.3). 
Regarding claim 34, the user interface (Fig.1:160) in Leyva et al. is capable of being configured to control the ozone generation unit to output enough ozone so that the concentration of ozone in the sealed disinfection space is not lower than a concentration value capable of killing conventional germs inside a ventilator.
Regarding claim 35, the air pump [0020] in Leyva et al. is capable of creating a suction volume that is not lower than the exhaust volume of the ozone generation unit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,000,611 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 22-41 in this application and the scopes of claims 1-18 in the U.S. Patent No. 11,000,611 B1 are the same, but worded differently.
Allowable Subject Matter
Claims 23-25, 28-31, 33, 37-38, and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 23-25, 28-31, 33, 37-38, and 40-41 the closest prior art of record (Leyva et al. and Miller et al.) do not teach or fairly suggest the structural limitations of the filter housing, and the structural limitations for the ozone generation unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798